DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/837,160 filed on November 16, 2022.  Claims 1 to 7, 9 to 17, and 19 to 22 are currently pending with the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 to 3, 6, 9 to 13, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 to 20 of U.S. Patent No. 10,635,697 in view of Ortega (U.S. Patent No. 6,564,213). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the U.S. Patent and is covered by the U.S. Patent since both applications are claiming common subject matter, as follows: identifying content items that have been interacted with by a group of account nodes, partitioning the plurality of account nodes based on the actions, identifying particular content items based on the interactions of the account nodes; extracting tokens from the content items, ranking the tokens, receiving partial input associated with a particular user account, identifying a group of account nodes corresponding to the particular user account, determining one or more suggested tokens based on the partial input and the ranked tokens corresponding to the account node group, and causing display of the one or more suggested tokens.  
Following mapping of claims 1 to 3, 6, 9, and 10 of Instant Application to claims 14 to 17, 19 and 20 of U.S. Patent. Similar mapping applies to claims 11 to 13, 16, 19, and 20 of instant application, since they recite similar limitations.  
Instant Application
U.S. Patent 10,635,697
1.  A system comprising: one or more computing devices; a group relevance system executed using the one or more computing devices, the one or more computing devices being configured to execute group relevance system instructions which, when executed, cause the group relevance system to perform a first process comprising: monitoring a set of actions performed by a plurality of account nodes on a plurality of content items; based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups; based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups;  in response to the identifying, extracting tokens from information contained within the set of particular content items; and associating the extracted tokens from the set of particular content items with a respective group of account nodes of the at least two account node groups; and an autosuggest system executed using the one or more computing devices, the one or more computing devices being configured to execute autosuggest system instructions which, when executed, cause the autosuggest system to perform a second process comprising: identifying a particular user account interacting with the autosuggest system; based on the particular user account, identifying a particular group of account nodes of the at least two account node groups; obtaining the extracted tokens associated with the particular group of account nodes; receiving a partial input associated with the particular user account, the partial input provided to a particular field; determining one or more suggested tokens of the extracted tokens based at least in part on the partial input and a field type associated with the particular field; and causing display of at least a portion of the one or more suggested tokens in response to receiving the partial input.

14. A system, comprising: one or more computing devices; a group relevance system, executing using the one or more computing devices, the one or more computing devices being configured to execute group relevance system instructions, which, when execute cause the group relevance system to perform a first process of: determining two or more account node groups based at least in part on actions taken by a plurality of accounts, associated with a plurality of account nodes, on same content items from a plurality of content items, associated with a plurality of content nodes, wherein each account node group of the two or more account node groups comprises two or more account nodes from the plurality of account nodes that have taken actions on a same particular content item from the plurality of content items associated with the plurality of content nodes; determining two or more particular content items in the plurality of content items with which accounts associated with at least one of the two or more corresponding account node groups have interacted; in response to the determining the two or more account node groups and to the determining the two or more particular content items, extracting tokens from information contained within the two or more particular content items; ranking the extracted tokens based at least in part on one or more factors for the extracted tokens; an autosuggest system, executing using the one or more computing devices, the one or more computing devices being configured to execute autosuggest system instructions, which, when execute cause the autosuggest system to perform a second process of: receiving partial input associated with a particular user account, wherein the autosuggest system executes using the one or more computing devices and the particular user account has a corresponding particular user account node in the plurality of account nodes, and wherein the partial input was typed into a particular user interface; determining one or more corresponding account node groups from the two or more account node groups associated with the particular user account node; determining one or more suggested tokens based at least in part on the partial input and the ranked tokens for each of one or more corresponding account node groups; causing display of the one or more suggested tokens in the particular user interface.
2. The system of claim 1, wherein the first process further comprises: ranking of the extracted tokens based at least in part on a prevalence of the extracted tokens in the set of particular content items of the plurality of content items; and determining the one or more suggested tokens based further at least in part the ranking of the extracted tokens.
15. The system of claim 14, the first process further comprising: ranking the extracted tokens based at least in part on prevalence of the tokens in the two or more particular content items.
3. The system of claim 1, wherein a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the particular group of account nodes.
16. The system of claim 15, the first process further comprising: ranking a token of the extracted tokens higher if the token appears in content items associated with more than one account node.
6. The system of claim 1, wherein the second process further comprises: causing display of the one or more suggested tokens in a selectable form; receiving a selection of the selectable form of a particular token of the one or more suggested tokens; in accordance with receiving the selection, causing display of text associated with the particular token in a particular user interface.
17. The system of claim 14, further comprising: causing display of the one or more suggested tokens in selectable form; receiving a selection of the selectable form of a token of the one or more suggested tokens; causing use of the selected token in the particular user interface, wherein causing use of the selected token in the particular user interface comprises displaying text associated with the selected token in the particular user interface.
9. The system of claim 1, wherein partitioning the plurality of account nodes comprises partitioning the plurality of account nodes using Louvain Modularity.
19. The system of claim 18, wherein partitioning the plurality of account nodes comprises partitioning the plurality of account nodes using Louvain Modularity.
10. The system of claim 1, wherein the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node group.
20. The system of claim 14, wherein at least one of the two or more particular content items is associated with a federated program being used by the accounts associated with at least one of the two or more corresponding account node groups.


The portions underlined in the present application differ from U.S. Patent 10,635,697 in two aspects. 1. The partial input is provided to a particular field, and 2. The determination of the suggested tokens is also based on a field type associated with the particular field. However, the teaching of these aspects is present in prior art Ortega, which [Column 5, lines 55 to 65] describes that the user can specify a particular context for performing a search, where the context may be a particular item category, or a particular record field (e.g., title, artist, subject), (aspect 1), and further that the autocompletion strings suggested to the user may depend on the particular context, where for example, when the user conducts a title search for books, the autocompletion strings may be limited to terms and phrases that appear within book titles, in other words, the partial input may be provided for a particular record field, where the autosuggest terms are limited to terms associated with the particular record field (aspect 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claimed limitations to include the providing the inputs to particular fields, and the determination of the tokens based on the field types associated with the particular fields.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 7, 9 to 17, and 19 to 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups”, which is not described in the specification. 
After reviewing the specification, it was found that relevant sections include paragraph [0014] which describes “determine and suggest tokens that are relevant to groups with which the user is associated”, and further, paragraph [0016] describes “techniques herein use the actions taken by multiple user accounts on digital content in order to determine groupings of those accounts”, where “account node groups that are determined based on the partitioning may later be used to improve the relevance of suggested tokens, by looking at what the other accounts in associated groups of accounts have interacted with in the system”. That is, accounts that have interacted with a particular content are identified in order to group those accounts. Further, based on the partition of account nodes into account the node groups, content associated or that has been interacted with by the accounts within the groups is identified, to obtain relevant tokens. In other words, there is no description of identifying content items that have been interacted with account nodes associated with different groups, or content items associated with a first and a second group, to further extract tokens from those content items. Therefore, the element “based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups” is not supported by the specification.
Same rationale applies to claim 11, since it recites similar limitations, and to claims 2 to 7, 9, 10, 12 to 17, and 19 to 22, since they inherit the same deficiencies by virtue of their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 7, 11, 12, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, and further in view of Ismalon (U.S. Publication No. 2015/0074102).
	As to claim 1:
	Ortega discloses:
A system, comprising: a group relevance system, executed using one or more computing devices, the one or more computing devices being configured to execute group relevance system instructions, which, when executed, cause the group relevance system to perform a first process comprising: 
monitoring a set of actions performed by a plurality of account nodes on a plurality of content items [Column 4, lines 29 to 31 teach monitoring query submissions over time to identify the most frequently used search terms and/or phrase];
identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node [Column 8, lines 30 to 36 teach obtaining user purchasing history data for the users of the groups, and determine content items from the data, i.e., the Y bestselling items, where Y is a fixed percentage of the total number of items, therefore, two or more content items, where the users have interacted with the content items by purchasing the items, and the Y bestselling items are items that various users have interacted with, hence, two or more account groups have interacted with]; 
extracting tokens from the set of particular content items [Column 8, line 37 teaches extracting characterizing terms and phrases from the content items]; 
associating the extracted tokens from the set of particular content items with a respective group of account nodes of the at least two account node groups [Column 2, lines 36 to 37 teach datasets may be customized to particular users or particular user groups; Column 4, lines 31 to 33 teach datasets may be customized to particular groups of users];
an autosuggest system, executed using the one or more computing devices, the one or more computing devices being configured to execute autosuggest system instructions which, when executed cause the autosuggest system to perform a second process comprising: 
identifying a particular user account interacting with the autosuggest system [Column 7, lines 39 to 41 teach using information stored in the customer database, identifying the community or communities of the user, and identifying each user’s membership when a search is performed, hence, identifying a particular user interacting with the system];
based on the particular user account, identifying a particular group of account nodes of the at least two account node groups [Column 7, lines 41 to 44 teach identifying the community or communities to which each user belongs, where each user’s community membership may be recorded and identified when a search is performed, therefore, based on the particular user’s account, identifying a particular group];
obtaining the extracted tokens associated with the particular group of account nodes [Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group; Column 8, lines 15 to 19 teach when user groups are used, the datasets are transmitted to users based on the respective user groups to which they belong, hence, obtaining tokens associated with the groups];
receiving a partial input associated with the particular user account, the partial input provided to a particular field [Column 5, lines 23 to 29 teach as a user enters a search query in a search query field of the user interface, the auto-completion client suggests terms and phrases, therefore, receiving the user partial input; Column 5, lines 55 to 65 teach the user can specify a particular context for performing a search, where the context may be a particular item category, or a particular record field (e.g., title, artist, subject), in other words, the partial input can be provided for a particular record field; Column 6, lines 10 to 18 teach displaying auto-completion terms to the user upon entering a character of a search query, therefore, receiving partial input; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; 
determining one or more suggested tokens of the extracted tokens based at least in part on the partial input and a field type associated with the particular field [Column 5, lines 55 to 65 teach the autocompletion strings suggested to the user may depend on the particular context, where the context includes a particular record field, so when the user conducts a title search for books, the autocompletion strings may be limited to terms and phrases that appear within book titles, therefore, the suggested terms are based on the field type associated with the particular record field; Column 6, lines 10 to 17 teach determining auto-complete suggestions (words or tokens) based on the user partial input; lines 47 to 51 teach customization method can be used to generate community-specific datasets, that correspond to the activities of interests of particular communities or user groups; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; and
causing display of at least a portion of the one or more suggested tokens in response to receiving the partial input [Column 5, lines 27 to 29 teaches displaying suggested auto-completion terms and phrases to the user; Fig. 2A, 2B teach displaying suggested terms upon the user entering partial input].
Ortega does not appear to expressly disclose based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups; based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups; in response to the identifying, extracting tokens from information contained within the set of particular content items.
	Ismalon discloses:
based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups [Paragraph 0078 teaches constructing a personal profile for the user that represents interactions of a plurality of previous searches conducted by the user with a respective plurality of previous search result documents presented to the user during the previous searches, therefore, monitoring actions of users on content items; Paragraph 0064 teaches grouping users responsively to characteristics and interests of users implicit in their searches; Paragraph 0088 teaches identifying a subset of the personal profiles as correlated with one another; Paragraph 0089 teaches constructing a group profile by combining at least a portion of each of the personal profiles in the subset]; 
based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups [Paragraph 0061 teaches each document profile represents interactions between a single document and a plurality of searches conducted by a plurality of users, therefore, identifying a content item that has been interacted with by an account in a first account node group and an account in a second account node group];
in response to the identifying, extracting tokens from information contained within the set of particular content items [Paragraph 0061 teaches constructing document profiles, which comprise document association graphs (DAG), which represent the interactions between a single document and a plurality of searches conducted by a plurality of users, and provide information regarding the associations of key search terms with the document, therefore, extracting tokens from information within the content items].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups; based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups; in response to the identifying, extracting tokens from information contained within the set of particular content items, as taught by Ismalon [Paragraphs 0061, 0064, 0078, 0088, 0089], because both applications are directed to the customization of suggestions or content to be provided to users, including user groups; by monitoring user interactions with content items, to further extract tokens from information contained within the content items, an accurate determination of the topics, relevant terms, and user’s interests can be performed, which will further improve the relevancy of content provided to the users (See Ismalon Para [0013], [0059]).

As to claim 2:
	Ortega further discloses:
ranking of the extracted tokens based at least in part on a prevalence of the extracted tokens in the set of particular content items of the plurality of content items [Column 7, line 66 to Column 8, line 3 teach assigning scores to the most frequently used terms and phrases, by i.e., counting the number of times each word and phrase appears in the relevant data; Column 6, lines 27 to 36 teach scoring the terms or phrases based on frequency of appearance]; and 
determining the one or more suggested tokens based further at least in part on the ranking of the extracted tokens [Column 6, lines 10 to 17 teach determining auto-complete suggestions (words or tokens) based on the user partial input, and scores (ranks) of the words in the group data-set; Column 6, lines 24 to 26 teach using tags indicating the context or category to which the terms belong, to filter out terms that do not correspond to the context (record field) of the user’s search].

As to claim 6:
	Ortega further discloses:
causing display of the one or more suggested tokens in a selectable form [Column 6, line 17 teaches located terms and phrases are displayed to the user; Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings];
receiving a selection of the selectable form of a particular token of the one or more suggested tokens [Column 5, line 43 teaches user selects a term or phrase by tapping or clicking the term]; and
in accordance with receiving the selection, causing a display of text associated with the particular token in a particular user interface [Column 5, lines 42 to 48 teach upon the user selecting the suggested string, the string is added to the search field (displaying the text associated with the selected token in the UI)].

As to claim 7:
	Ortega further discloses:
causing display of the one or more suggested tokens in a selectable list [Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings; 62, Drop down box, selectable list of terms, Fig. 2A].

As to claim 11:
	Ortega discloses:
A method, comprising: 
monitoring a set of actions performed by a plurality of account nodes on a plurality of content items [Column 4, lines 29 to 31 teach monitoring query submissions over time to identify the most frequently used search terms and/or phrase];
identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node [Column 8, lines 30 to 36 teach obtaining user purchasing history data for the users of the groups, and determine content items from the data, i.e., the Y bestselling items, where Y is a fixed percentage of the total number of items, therefore, two or more content items, where the users have interacted with the content items by purchasing the items, and the Y bestselling items are items that various users have interacted with, hence, two or more account groups have interacted with]; 
extracting tokens from the set of particular content items [Column 8, line 37 teaches extracting characterizing terms and phrases from the content items]; 
associating the extracted tokens from the set of particular content items with a respective group of account nodes of the at least two account node groups [Column 2, lines 36 to 37 teach datasets may be customized to particular users or particular user groups; Column 4, lines 31 to 33 teach datasets may be customized to particular groups of users];
identifying a particular user account [Column 7, lines 39 to 41 teach using information stored in the customer database, identifying the community or communities of the user, and identifying each user’s membership when a search is performed, hence, identifying a particular user], and a particular group of account nodes of the at least two account node groups associated with the particular user account [Column 7, lines 41 to 44 teach identifying the community or communities to which each user belongs, where each user’s community membership may be recorded and identified when a search is performed, therefore, based on the particular user’s account, identifying a group to which the user belongs];
obtaining the extracted tokens associated with the particular group of account nodes [Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group; Column 8, lines 15 to 19 teach when user groups are used, the datasets are transmitted to users based on the respective user groups to which they belong, hence, obtaining tokens associated with the groups];
receiving a partial input associated with the particular user account, the partial input provided to a particular field [Column 5, lines 23 to 29 teach as a user enters a search query in a search query field of the user interface, the auto-completion client suggests terms and phrases, therefore, receiving the user partial input; Column 5, lines 55 to 65 teach the user can specify a particular context for performing a search, where the context may be a particular item category, or a particular record field (e.g., title, artist, subject), in other words, the partial input can be provided for a particular record field; Column 6, lines 10 to 18 teach displaying auto-completion terms to the user upon entering a character of a search query, therefore, receiving partial input; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; 
determining one or more suggested tokens of the extracted tokens based at least in part on the partial input and a field type associated with the particular field [Column 5, lines 55 to 65 teach the autocompletion strings suggested to the user may depend on the particular context, where the context includes a particular record field, so when the user conducts a title search for books, the autocompletion strings may be limited to terms and phrases that appear within book titles, therefore, the suggested terms are based on the field type associated with the particular record field; Column 6, lines 10 to 17 teach determining auto-complete suggestions (words or tokens) based on the user partial input, and scores (ranks) of the words in the group data-set; lines 47 to 51 teach customization method can be used to generate community-specific datasets, that correspond to the activities of interests of particular communities or user groups; Column 7, lines 48 to 52 teach based on the user’s group membership, providing auto-completion phrases to the user that are related to the particular group]; and
causing display of at least a portion of the one or more suggested tokens in response to receiving the partial input [Column 5, lines 27 to 29 teaches displaying suggested auto-completion terms and phrases to the user; Fig. 2A, 2B teach displaying suggested terms upon the user entering partial input].
Ortega does not appear to expressly disclose based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups; based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups; in response to the identifying, extracting tokens from information contained within the set of particular content items.
	Ismalon discloses:
based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups [Paragraph 0078 teaches constructing a personal profile for the user that represents interactions of a plurality of previous searches conducted by the user with a respective plurality of previous search result documents presented to the user during the previous searches, therefore, monitoring actions of users on content items; Paragraph 0064 teaches grouping users responsively to characteristics and interests of users implicit in their searches; Paragraph 0088 teaches identifying a subset of the personal profiles as correlated with one another; Paragraph 0089 teaches constructing a group profile by combining at least a portion of each of the personal profiles in the subset]; 
based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups [Paragraph 0061 teaches each document profile represents interactions between a single document and a plurality of searches conducted by a plurality of users, therefore, identifying a content item that has been interacted with by an account in a first account node group and an account in a second account node group];
in response to the identifying, extracting tokens from information contained within the set of particular content items [Paragraph 0061 teaches constructing document profiles, which comprise document association graphs (DAG), which represent the interactions between a single document and a plurality of searches conducted by a plurality of users, and provide information regarding the associations of key search terms with the document, therefore, extracting tokens from information within the content items].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by based on the monitored set of actions, partitioning the plurality of account nodes into at least two account node groups; based on the monitored set of actions, identifying a set of particular content items from the plurality of content items, the set of particular content items having at least one content item that has been interacted with by an account node of a first account node group of the at least two account node groups and an account node of a second account node group of the at least two account node groups; in response to the identifying, extracting tokens from information contained within the set of particular content items, as taught by Ismalon [Paragraphs 0061, 0064, 0078, 0088, 0089], because both applications are directed to the customization of suggestions or content to be provided to users, including user groups; by monitoring user interactions with content items, to further extract tokens from information contained within the content items, an accurate determination of the topics, relevant terms, and user’s interests can be performed, which will further improve the relevancy of content provided to the users (See Ismalon Para [0013], [0059]).

As to claim 12:
	Ortega further discloses:
ranking of the extracted tokens based at least in part on a prevalence of the extracted tokens in the set of particular content items of the plurality of content items [Column 7, line 66 to Column 8, line 3 teach assigning scores to the most frequently used terms and phrases, by i.e., counting the number of times each word and phrase appears in the relevant data; Column 6, lines 27 to 36 teach scoring the terms or phrases based on frequency of appearance]; and 
determining the one or more suggested tokens based further at least in part on the ranking of the extracted tokens [Column 6, lines 10 to 17 teach determining auto-complete suggestions (words or tokens) based on the user partial input, and scores (ranks) of the words in the group data-set; Column 6, lines 24 to 26 teach using tags indicating the context or category to which the terms belong, to filter out terms that do not correspond to the context (record field) of the user’s search].

As to claim 16:
	Ortega further discloses:
causing display of the one or more suggested tokens in selectable form [Column 6, line 17 teaches located terms and phrases are displayed to the user; Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings];
receiving a selection of the selectable form of a particular token of the one or more suggested tokens [Column 5, line 43 teaches user selects a term or phrase by tapping or clicking the term]; and 
in accordance with receiving the selection, causing display of text associated with the particular token in a particular user interface [Column 5, lines 42 to 48 teach upon the user selecting the suggested string, the string is added to the search field (displaying the text associated with the selected token in the UI)].

As to claim 17:
	Ortega further discloses:
causing display of the one or more suggested tokens in a selectable list [Column 5, line 28 teaches displaying the suggested auto-completion terms and phrases in a drop-down box; lines 37 to 40 teaches user interface displays the terms, and allows the user to select the auto-completion strings; 62, Drop down box, selectable list of terms, Fig. 2A].

As to claim 21:
	Ortega further discloses:
the set of actions comprises one or more of: searching for a particular term; viewing, editing, or commenting on a document; responding to a comment on the document; lingering over the document for a specific threshold period; visiting a chat room; contributing in the chat room; or responding to a message in the chat room [Column 4, lines 29 to 31 teach monitoring query submissions over time to identify the most frequently used search terms and/or phrases].

As to claim 22:
	Ortega further discloses:
the set of actions comprises one or more of: searching for a particular term; viewing, editing, or commenting on a document; responding to a comment on the document; lingering over the document for a specific threshold period; visiting a chat room; contributing in the chat room; or responding to a message in the chat room [Column 4, lines 29 to 31 teach monitoring query submissions over time to identify the most frequently used search terms and/or phrases].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Ismalon (U.S. Publication No. 2015/0074102), and further in view of Jaidka et al. (U.S. Publication No. 2016/0239581) hereinafter Jaidka.
As to claim 3:
Ortega discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the particular group of account nodes.
	Jaidka discloses:
a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the particular group of account nodes [Paragraph 0036 teaches terms, which are represented by nodes, are weighted based on the frequency of occurrence of the term and the number of users who have posted content with the term, therefore, frequency of appearance in more than one user accounts; Paragraph 0058 teaches a weight of a node (term) indicates how relevant the term is, where, the larger the weight (higher ranking), the more relevant the term is, in other words, the higher the frequency of occurrence is, the higher the weight will be, indicating that a larger number of users is using the term].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a token of the extracted tokens higher when the particular token appears in content items associated with more than one account node, as taught by Jaidka [Paragraphs 0036, 0058], because the applications are directed to the analysis of user generated content to detect user interests and trends; by ranking the terms higher based on frequency of occurrence, relevance determination of the terms is improved.

As to claim 13:
Ortega discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the particular group of account nodes.
	Jaidka discloses:
a particular token of the extracted tokens is ranked higher when the particular token appears in content items associated with more than one account node of the particular group of account nodes [Paragraph 0036 teaches terms, which are represented by nodes, are weighted based on the frequency of occurrence of the term and the number of users who have posted content with the term, therefore, frequency of appearance in more than one user accounts; Paragraph 0058 teaches a weight of a node (term) indicates how relevant the term is, where, the larger the weight (higher ranking), the more relevant the term is, in other words, the higher the frequency of occurrence is, the higher the weight will be, indicating that a larger number of users is using the term].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a token of the extracted tokens higher when the particular token appears in content items associated with more than one account node, as taught by Jaidka [Paragraphs 0036, 0058], because the applications are directed to the analysis of user generated content to detect user interests and trends; by ranking the terms higher based on frequency of occurrence, relevance determination of the terms is improved.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Ismalon (U.S. Publication No. 2015/0074102), and further in view of Walton (U.S. Publication No. 2018/0137135).
	As to claim 4:
	Ortega as modified by Ismalon discloses all the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items not associated with the particular group of account nodes.
	Walton discloses:
a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items not associated with the particular group of account nodes [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on the frequency of occurrence of the term in the category and in the master list, where, the more frequently that a word occurs in the master word list, the less likely that the word is uniquely associated with the particular category].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens lower based at least in part on a prevalence of the particular token in content items not associated with the particular group of account nodes, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

As to claim 5:
	Ortega discloses all the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items.
	Walton discloses:
a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on a ratio of frequency of occurrence of the term in the category to the frequency of occurrence of the word in the master list, where, the more frequently that a word occurs in the master word list, the less likely that the word is uniquely associated with the particular category].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

As to claim 14:
	Ortega discloses all the limitations as set forth in the rejection of claim 11 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items not associated with the particular group of account nodes.
	Walton discloses:
a particular token of the extracted tokens is ranked lower based at least in part on a prevalence of the particular token in content items not associated with the particular group of account nodes [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on the frequency of occurrence of the term in the category and in the master list, where, the more frequently that a word occurs in the master word list, the less likely that the word is uniquely associated with the particular category].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens lower based at least in part on a prevalence of the particular token in content items not associated with the particular group of account nodes, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

As to claim 15:
	Ortega discloses all the limitations as set forth in the rejection of claim 11 above, but does not appear to expressly disclose a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items.
	Walton discloses:
a particular token of the extracted tokens is ranked based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items [Paragraph 0038 teaches determining the frequency of occurrence of the selected word in both the category word list and the master word list, and assigning a weight to the selected word based on a ratio of frequency of occurrence of the term in the category to the frequency of occurrence of the word in the master list, where, the more frequently that a word occurs in the master word list, the less likely that the word is uniquely associated with the particular category].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by ranking a particular token of the extracted tokens based at least in part on a ratio of a first prevalence of the particular token in the set of particular content items of and a second prevalence of the particular token in other sets of content items, as taught by Walton [Paragraph 0038], because both applications are directed to the analysis of content and further grouping of terms; by ranking the terms using frequency of appearance and the ratio, the occurrence of false positive category matches or term grouping is reduced.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Ismalon (U.S. Publication No. 2015/0074102), and further in view of Bagheri et al. (U.S. Publication No. 2018/0075147) hereinafter Bagheri.
As to claim 9:
Ortega discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose partitioning the plurality of account nodes using Louvain Modularity.
	Bagheri discloses:
partitioning the plurality of account nodes using Louvain Modularity [Paragraph 0116 teaches partitioning a graph of users using the Louvain method; Paragraph 0117 teaches identifying the communities of users by partitioning the graph using the Louvain algorithm]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by partitioning the plurality of account nodes using Louvain Modularity, as taught by Bagheri [Paragraphs 0116, 0117], because both applications are directed to the customization of suggestions or content to be provided to users based on groups, and Ortega’s technique of identifying the communities to which each user belongs (Ortega Col 7), could have been modified by Bagheri’s technique of partitioning for community identification among users; by partitioning the user accounts using Louvain method, the identification of communities of like-minded users that share the same interests is enabled, regardless of whether the users are explicitly connected to each other, or belong to the same predefined user population, which will further improve the relevancy and diversity of content to recommend to the users.

As to claim 19:
Ortega discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose partitioning the plurality of account nodes using Louvain Modularity.
	Bagheri discloses:
partitioning the plurality of account nodes using Louvain Modularity [Paragraph 0116 teaches partitioning a graph of users using the Louvain method; Paragraph 0117 teaches identifying the communities of users by partitioning the graph using the Louvain algorithm]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by partitioning the plurality of account nodes using Louvain Modularity, as taught by Bagheri [Paragraphs 0116, 0117], because both applications are directed to the customization of suggestions or content to be provided to users based on groups, and Ortega’s technique of identifying the communities to which each user belongs (Ortega Col 7), could have been modified by Bagheri’s technique of partitioning for community identification among users; by partitioning the user accounts using Louvain method, the identification of communities of like-minded users that share the same interests is enabled, regardless of whether the users are explicitly connected to each other, or belong to the same predefined user population, which will further improve the relevancy and diversity of content to recommend to the users.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (U.S. Patent No. 6,564,213) hereinafter Ortega, in view of Ismalon (U.S. Publication No. 2015/0074102), and further in view of KOHLMEIER et al. (U.S. Publication No. 2016/0371259) hereinafter Kohlmeier.
As to claim 10:
	Ortega discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node groups.
Kohlmeier discloses:
the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node groups [Paragraph 0066 teaches receiving a request for labels of users of a particular document or content, where the request indicates a source for a piece of content that was generated in a collaborative setting, therefore, a federated program].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by incorporating the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node groups, as taught by Kohlmeier [Paragraphs 0066], because both applications are directed to the customization of suggestions or content to be provided to users, including based on groups; incorporating content items associated with multiple sources or types of applications and programs, including content items that are associated with federated programs being used by the users in the corpus of content items that is analyzed to determine the grouping of users, is a combination of prior art elements according to known methods to yield predictable results, as including a wider variety of data or content items to perform a more complete analysis of the user interactions.

As to claim 20:
	Ortega discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node groups.
Kohlmeier discloses:
the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node groups [Paragraph 0066 teaches receiving a request for labels of users of a particular document or content, where the request indicates a source for a piece of content that was generated in a collaborative setting, therefore, a federated program].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ortega, by incorporating the set of particular content items of the plurality of content items is associated with a federated program being used by an account node group of the at least two account node groups, as taught by Kohlmeier [Paragraphs 0066], because both applications are directed to the customization of suggestions or content to be provided to users, including based on groups; incorporating content items associated with multiple sources or types of applications and programs, including content items that are associated with federated programs being used by the users in the corpus of content items that is analyzed to determine the grouping of users, is a combination of prior art elements according to known methods to yield predictable results, as including a wider variety of data or content items to perform a more complete analysis of the user interactions.

Response to Arguments
	The following is in response to arguments filed on October 17, 2022.  Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169